Per Curiam. The appellant, Donald Bridges, has filed a motion for belated appeal or rule on the clerk. As he filed his notice of appeal prior to the disposition of a post-trial motion listed under Ark. R. App. P. 4(c), it was of no effect. Appellant’s attorney admits he was responsible for the failure to file an additional notice of appeal.  We treat the motion as one for a belated appeal and grant the motion. We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See Brown v. State, 321 Ark. 282, 900 S.W.2d 954 (1995). A copy of this opinion will be forwarded to the Committee on Professional Conduct.